ORIGINA                                                                 11/04/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0407


                                        DA 19-0407

                                                                          FILEL
 STATE OF MONTANA,
                                                                          NOV 0 4 2020
              Plaintiff and Appellee,                                  Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

       v.
                                                                         ORDER
 MICHAEL BRANDON BREAREY,


             Defendant and Appellant.


       Appellant Michael Brandon Brearey appeals the June 24, 2019 Dispositional Order
of the Eighteenth Judicial District Court, Gallatin County, that revoked his deferred
imposition of sentence in that court's Cause No. DC-16-294B.
       The State had petitioned to revoke Brearey's deferred sentence because it alleged
he committed two violations ofthe conditions of his probation. On appeal, Brearey argues
that the District Court should not have revoked his deferred sentence because the State had
not exhausted all remedies of the Montana Incentives Intervention Grid. Brearey further
asserts his counsel was ineffective.
       The State has filed a Notice of Concession. Although it maintains it does not agree
with all the arguments advanced by Brearey, it concedes this Court should reverse the
District Court's revocation of Brearey's deferred sentence and remand this matter to the
District Court for the setting of a new revocation hearing.
       Having considered the Appellant's Opening Brief and the State's Notice of
Concession, and good cause appearing,
      IT IS HEREBY ORDERED that the Dispositional Order of June 24, 2019, is
REVERSED. The revocation of Brearey's deferred sentence in Cause No. DC-16-294B
of the Eighteenth Judicial District Court, Gallatin County, is VACATED. This matter is
remanded with instructions for the District Court to set a new revocation hearing.
      Dated this y day of November, 2020.




                                                                :/„1"..3




                                                                11b
                                                                Justices




                                            2